Case 3:19-cv-11836-RHC-MKM ECF No. 81, PageID.4963 Filed 08/25/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

KELLY C. GALLAGHER and ROBERT
WYATT, individually and on behalf of all
others similarly situated,
                                              Case No. 3:19-CV-11836
               Plaintiffs,
                                              Judge Robert H. Cleland
      v.
GENERAL MOTORS LLC,

               Defendant.


                                    ORDER
      Before the Court is the parties’ Joint Motion For Settlement Approval.


      Having duly considered the motion, IT IS HEREBY ORDERED:


      1.    The Joint Motion for Settlement Approval is GRANTED.




Dated: August 25, 2021                      s/Robert H. Cleland
                                            Judge Robert H. Cleland
